DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 4/24/21 has been entered. 
Allowable Subject Matter
Claims 1, 2, 4-20 are allowed.
The examiner’s statement of reasons for allowance was provided in the office action dated 1/25/21 and is recreated in part below:
Claim 1 requires, inter alia, an optical plate comprising a main body having a first surface, wherein the first surface is a light exiting surface opposite to a light incident surface, wherein the light exiting surface and the light incident surface are main body surfaces of the optical plate; and a plurality of protrusions projected from the first surface, wherein one of the protrusions has an outer diameter in a range of 200~500 pm, two adjacent protrusions have a pitch in a range of 1.25-5mm, wherein an area ratio of the protrusions to the first surface of the main body is in a range of 0.3~4.83%.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
Independent claims 15 and 17 are allowed for including substantially the same allowable subject matter as that of claim 1. 
Dependent claims 2, 4-14, 16, 18-20 are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875